Title: To James Madison from John Smith, 13 September 1810
From: Smith, John
To: Madison, James


Sir,War Department, Septr. 13th. 1810.
I have the honor of enclosing a Copy of a Letter from Governor Harrison under date of the 28th. ult. The original has been transmitted to the Secretary of War. I am, with perfect respect, &c. &c. &c.
(signed.)   Jno. Smith, C. C.
 
[Enclosure]§ William Henry Harrison to William Eustis
28 August 1810, Vincennes. Discusses the role of the Wea Indians in his recent meetings with Tecumseh. Their principal chief had informed Harrison that he would tell the Shawnee at the council that they had no right to interfere with recent land sales on the Wabash, but on the day when he was to speak “he declined saying any thing.” Attributes this conduct either to fear of the Shawnee or to the intrigues [of William McIntosh and William Wells] mentioned in his last letter, more probably the latter since the Wea chiefs have received a message from the Miami chiefs summoning them to a council at Mississineway.
Regrets that Indians are so easily “imposed upon” by the “villainous artifices” of “unprincipled & designing White men.” A young Iaowa chief sent to Prophetstown to gain information reports that “the great [wampum] belt which had been sent round to all the Tribes for the purpose of uniting them had been returned”; that “a great number … had acceded to the Confederacy”; and that the belt has since been sent to British Indian agent Elliott, “who danced for joy upon seeing that so many Tribes had united against the United States.” His informer also reports that many village chiefs have been divested of their authority and that affairs are now managed by warriors hostile to the U.S., but there is no immediate danger of war as it will take the Indians time to get ready.
Concludes by emphasizing his “respect and veneration” for the services rendered by Jefferson but feels that the former president made a “political error” in trying to foster peace among the Indian tribes on the frontier. The “mind of a Savage” cannot be happy unless stimulated by either the chase or by war. If an Indian “hunts in the Winter, he must go to War in the Summer”; thus, “the establishment of tranquility between the neighbouring Tribes will always be a sure indication of War against us.”
